The trial court, in this controversy, decreed that a previously issued alternative writ of mandamus be made peremptory and that "there be judgment in favor of the relators and against the respondents, the Police Jury of Catahoula Parish, Louisiana, and the individual members thereof, commanding the respondents to call and caused to be held, according to law, an election in the Parish of Catahoula, Louisiana, within ninety (90) days from the date that this judgment becomes final, to determine whether the business of producing, manufacturing, rectifying, blending, handling, selling, distributing, storing or consuming malt, vinous, spiritous, alcoholic, or intoxicating liquors containing more than six (6%) per centum of alcohol by volume, shall be permitted within the said Parish of Catahoula." It was further ordered that respondents "do and perform any and all acts necessary and proper to carry out the provisions of this judgment."
The parties cast appealed.
No appearance in this court has been made on behalf of appellants, either by means of oral argument or through brief, and the presumption exists that the appeal has been abandoned. Under circumstances of this nature, there will be no disturbance of the trial court's decision. Burchik v. Yazoo  M. V. R. Co., La.App., 177 So. 484; Calhoun v. Hodges, La.App., 174 So. 209, and cases therein cited.
Accordingly, an affirmance of the judgment is ordered.